Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mullen, J.), rendered August 12, 2009, convicting him of rape in the first degree and rape in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]). However, the record in this case demonstrates that defense counsel effectively cross-examined the People’s witnesses, presented an alibi defense, made competent opening and closing statements which were consistent with that defense, and filed various pretrial and posttrial motions on the defendant’s behalf (see People v Prescott, 63 AD3d 1090 [2009]; People v Cabezudo, 303 AD2d 596 [2003]). Moreover, the defendant has failed to demonstrate the absence of strategic or other legitimate explanations for counsel’s alleged shortcomings (see People v Caban, 5 NY3d 143, 152 [2005]; People v Rivera, 71 NY2d 705, 709 [1988]). Accordingly, the defendant has failed to establish that he was denied his constitutional right to effective assistance of counsel (see People v Caban, 5 NY3d at 152; People v Rivera, 71 NY2d at 709).
The defendant’s contention, raised in his pro se supplemental brief, that the evidence was legally insufficient to support his convictions is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of rape in the *782first degree and rape in the third degree beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdicts of guilt were not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]; People v Romero, 7 NY3d 633 [2006]).
The remaining contentions raised in the defendant’s pro se supplemental brief are unpreserved for appellate review and, in any event, are without merit.
Balkin, J.E, Leventhal, Roman and Hinds-Radix, JJ, concur.